TORPY, J.
concurring and concurring specially.
I write to respond to my dissenting colleague. Jurisdiction was properly invoked in this case by the filing of a complaint containing an allegation that the amount in controversy exceeded $15,000. Once invoked, the circuit court retained jurisdiction to enter an award, irrespective of the amount. The amended complaint simply sought to amend the complaint to conform to the evidence already presented to the arbitrators. It did not interject new claims. The amendment was an unnecessary nullity because there was no trial and there was no evidence. This is analogous to a civil jury trial where a good faith allegation of an amount of damages in excess of $15,000 establishes jurisdiction in the circuit court, even though a later verdict sets damages at less than $15,000.